 In theMatterofEssExCIGARCOMPANYandUNITED CIGAR WORKERSOF AMERICA LOCALNo.1CaseNo. R-431SUPPLEMENTAL DECISION AND ORDERMay 27,19-38On March 18,1938, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled case and,,four related cases.'The Direction of Elections directed that certainelections by secret ballot be held,one of them among all the em-ployees employed by Essex Cigar Company in its factory duringthe pay-roll period next preceding November 18,1937, excludingforemen, superintendents,supervisors,clericalhelp,janitors andthose quittingor dischargedfor cause before the election',to deter-mine whetheror not they desired to be represented by United CigarWorkers Local Industrial Union No. 24 for the purposes of collectivebargaining.Pursuant to the Direction,an election by secret ballot was con-ductedon April 28,1938, at Detroit, Michigan,under the directionand supervision of the Regional Director for the Seventh Region(Detroit,Michigan).On April 29,1938,the Regional Director,actingpursuant to Article III, Section 9, of National Labor Rela-tionsBoardRules and Regulations-Series 1, asamended, issued anIntermediate Report on the ballot,which was dulyserved upon the,parties on April 30,1938.No'objections or exceptions to the Inter-mediate Report have been filed.As to the results of the secret ballot,the Regional Director re--pgrtecl as follows :Total number eligible to vote_______________________________114Total number of votes cast__________________________________114Total number of votes cast for UnitedCigarWorkers LocalIndustrial Union No.24___________________________________24Total number of votes cast against United CigarWorkersLocal Industrial Union No.24____________________________90Total number of challenged ballots__________________________0Total number of blank ballots0-Total number of void ballots016NLRB.71501:- 502NATIONAL LABOR RELATIONS BOARDThe results of the election sho\v that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of Essex Cigar Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1,.as amended,IT IS HEREBYORDERED that the petition for investigation and certifi-cation of representatives of employees of Essex Cigar Company,Detroit,Michigan, filed by United Cigar Workers Local IndustrialUnion No. 24, under the name United Cigar Workers of America,Local No. 1, be, and it herebyis, dismissed.